EXHIBIT 10.4 Aceto Corporation Severance Policy and Summary Plan Description 1.0 Purpose The purpose of this Policy is to set forth the severance payment guidelines of Aceto Corporation (the “Company”) in the event of involuntary terminations of United States-based employees.For subsidiaries outside of the United States, the Company will follow the local country policy, if any, as it relates to severance payments. This Policy does not guaranty that an employee who has been terminated on an involuntary basis will receive severance pay or benefits. Severance pay or benefits (if any) will be made at the Company’s sole discretion in an amount up to the amount set forth in these guidelines. Nothing in this Policy shall be deemed an agreement, consideration, inducement or condition of employment, nor shall the rights or obligations of the Company or its subsidiaries, or any employee employed by the Company or its subsidiaries, to continue or terminate employment at any time be affected hereby. This Policy is effective with respect to employees who terminate employment on or after September 20, 2011. This document also serves as the Summary Plan Description for this Policy. This Summary Plan Description describes the rights, obligations and benefits of employees who are eligible to participate in this Policy and contains certain additional information about the Company and the rights of Policy participants under the Employee Retirement Income Security Act of 1974, as amended (ERISA). 2.0 Eligibility for Severance To be considered for severance, a United States-based employee must have (a) completed one year of continuous, full time employment with the Company or its subsidiaries; and (b) incurred a Qualifying Event. Notwithstanding the foregoing, in no event shall the following persons be eligible to receive severance pay or benefits pursuant to this Policy: (i) any employee whose employment with the Company or its subsidiaries is subject to the terms of a written employment agreement or contract, unless such agreement or contract specifically provides that such employee is eligible to participate in this Policy; (ii) any employee who is covered by a collective bargaining agreement; and (iii) any individual who is classified by the Company or its subsidiaries as a consultant or independent contractor or is on the payroll of a leasing or staffing organization, regardless of any subsequent or retroactive reclassification of his or her employment status. 3.0 Qualifying Events A Qualifying Event is defined as an involuntary and permanent termination of employment initiated by the Company or its subsidiaries that is not related to the employee’s own action(s). Examples of such events include, but are not limited to, terminations due to permanent layoff, economic reasons, reductions-in-force, plant closings and restructurings. The following are examples of circumstances that are considered voluntary and DO NOT constitute a Qualifying Event. This list is not intended to be all-inclusive. ●
